Memorandum by the Court. Appeal from an order of the Family Court directing payment of $40 per week support to the petitioner and allowing counsel fees and disbursements. The issues argued on this appeal are in the main factual and were decided by the court who saw and heard the witnesses and we find no compelling reason to interfere with the order appealed from. Order affirmed, with costs to petitioner. Herlihy, J. P., Reynolds, Cooke and Greenblott, JJ., concur in memorandum by the court; Aulisi, J., not voting.